Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
3.	This office action is based on Information Disclosure Statement filed on 5/20/2021 and Notice of Allowance mailed on 3/4/2021.
 
			Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
5.    Claims 1-2, 4-9 and 11-20 are allowed over the prior arts of record.
6.    The following is an examiner’s statement of reasons for allowance:
A. The cited references:
Khandekar (US Patent no. 7577722 B1 – IDS filed on 5/20/2021) discloses the provider will either need to provision a new machine, or may satisfy the user's request by creating a replica, that is, an additional instance of an existing machine.  In either case, the service provider must find a suitable unused physical machine, install the required components, configure the machine, and install and configure the selected applications– See col. 1, lines 43-63.  Khandekar further discloses the main idea of the 
Berman et al. (US Pub. No. 2012/0311257 A1 – IDS filed on 5/20/2021) discloses modify a partition table in a storage device based on two or more alternate non-overlapping partition descriptors.  In one implementation, at least one read-only partition and at least one read/write partition are specified in a storage device to provide a convenient user experience.  Upon initial connection to a computing system, a read-only partition is specified as a mountable partition of the storage device– See paragraph 

Regarding claim 1, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 1, specific to the limitations of:
…obtaining, with an agent operating on the user device, an information package for the option through the portal application, the information package including parameters, one of the parameters indicating a type of virtual disk access; 
…
determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access…;
sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and an application launch; 
wherein the resource request is one of a script request and an image request, and 
wherein the resource request is generated by the portal application based on the information package in accordance with the type of virtual disk access as specified in the use-policy and in combination with all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 8, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 8, specific to the limitations of:
…obtaining, with an agent operating on the user device, an information package for the option through the portal application, the information package including parameters, one of the parameters indicating a type of virtual disk access;
…
determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access …;
sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and an application launch; 
wherein the resource request is one of a script request and an image request, and 
wherein the resource request is generated by the portal application based on the information package in accordance with the type of virtual disk access as specified in the use-policy and in combination with all other limitations/elements as claimed in claim 8. Such combination/render obvious features, are allowed over the prior art of record.

Regarding claim 15, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claim 15, specific to the limitations of:

…
determining a use-policy based on the parameters identified from querying the information package, the use-policy specifying the type of virtual disk access …;
sending, from the portal application to the agent, a resource request for an update on a status of at least one of a virtual disk download and an application launch; 
wherein the resource request is one of a script request and an image request, and 
wherein the resource request is generated by the portal application based on the information package in accordance with the type of virtual disk access as specified in the use-policy and in combination with all other limitations/elements as claimed in claim 15. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2, 4-7, 9, 11-14 and 16-20 are dependent upon claims 1, 8 and 15. Since the independent claims 1, 8 and 15 are allowable, claims 2, 4-7, 9, 11-14 and 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.